Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 09/07/2021 is acknowledged.  Claims 15-25 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-14 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Collette (2009/0292321). 
Regarding claim 1, Collette discloses a method for preparing a bone tunnel in a portion of bone (Figs. 4A-4bpar. 0080), the bone tunnel configured to receive an installation of a ligament 61 (Figs. 6-7b), comprising: operating a bone-shaping implement 41 (Fig. 4A) configured to produce a non-cylindrical bone tunnel having a bone tunnel profile 32  (the instrument 41 produces a cone-shaped space having a bone tunnel profile); and shaping the portion of bone using said bone-shaping implement to create a non- cylindrical bone tunnel including said bone tunnel profile (as shown in Figs. 4A-4b and disclosed in pars. 0080-0081)
Regarding claim 2, Collette discloses the bone tunnel includes an opening in the portion of bone with said opening including an opening cross-section having an opening cross-section area (the opening through which strips 21 and graft 61 are inserted; Figs. 6a-7b), wherein the bone tunnel includes a cavity 44 defined in the portion of bone with said cavity accessed through said opening (the cavity 44 is accessible through the opening of bone tunnel 32; Figs. 4a-7b), said cavity including a cavity cross-section parallel to said opening cross-section having a cavity cross-section area (the cross-section of cavity 44 is parallel to the opening cross-section; Fig. 4b), and wherein said cavity cross-section area is greater than said opening cross-section area (the cavity 44 has a bigger cross-section area than the narrower opening that receives the graft; Figs. 4a-7b). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collette (2009/0292321) in view of Mansat (4728329). 
Regarding claims 3-4, Collette discloses the claimed invention of claim 1; except for wherein the ligament includes a compressible portion configured to include an expanded diameter greater than an opening diameter, wherein said compressible portion is further configured to include a compressed portion having a compressed diameter less than said opening diameter, and wherein said compressed portion is configured to de-compress or expand, in situ, within the bone tunnel, including the cavity, to substantially fill an external opening and cavity of the bone tunnel.  However, Mansat teaches a similar method comprising a ligament that includes a compressible portion configured to include an expanded diameter greater than an opening diameter, wherein said compressible portion is further configured to include a compressed portion having a compressed diameter less than said opening diameter, and wherein said compressed portion is configured to de-compress or expand, in situ, within the bone tunnel, including a cavity, to substantially fill an external opening and cavity of the bone tunnel (col. 2, lin. 41-46 disclose a band/ligament that has compressible fibers that become compressed when the band is pulled and lin. 49-52 disclose when tension ceases the band swells and makes intimate engagement/contact with the cavity/opening of the bone).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament in Collette to include an expanded diameter greater than an opening diameter, wherein said compressible portion is further configured to include a compressed portion having a compressed diameter less than said opening diameter, and wherein said compressed portion is configured to de-compress or expand, in situ, within the bone tunnel, including the cavity, to substantially fill an external opening and cavity of the bone tunnel, as taught and suggested by Mansat, to insure intimate contact of the ligament against the bone tunnel which includes the cavity of Collette, which results in minimization of any unwanted movement of the ligament post implantation (abstract). 
Regarding claims 11-14, Collette discloses the claimed invention of claim 1; except for wherein said compressible portion includes a decompressor modality configured to decompress or expand said compressible portion after installation within the bone tunnel; wherein said decompressor modality includes a fluid absorption structure defined in said compressible portion; wherein said fluid absorption structure is configured to absorb fluid from within the bone tunnel after installation of the compressible portion into the bone tunnel; wherein said decompressor modality includes an expandable fluid storage structure defined in said compressible portion, said expandable fluid storage structure is configured to respond to an introduction of a fluid, after said compressible portion is installed within the bone tunnel, to decompress or expand said compressible portion in situ.  
However, Mansat teaches a similar method comprising wherein said compressible portion includes a decompressor modality configured to decompress or expand said compressible portion after installation within the bone tunnel; wherein said decompressor modality includes a fluid absorption structure defined in said compressible portion; wherein said fluid absorption structure is configured to absorb fluid from within the bone tunnel after installation of the compressible portion into the bone tunnel; wherein said decompressor modality includes an expandable fluid storage structure defined in said compressible portion, said expandable fluid storage structure is configured to respond to an introduction of a fluid, after said compressible portion is installed within the bone tunnel, to decompress or expand said compressible portion in situ (col. 2, lin. 3-11 disclose the compressible portion is made of polyester yarns which is known to be a material that is capable of absorbing fluid and col. 2, lin. 41-52 disclose the band swells and makes intimate engagement/contact with the bone, where the expandable polyester filaments act as a fluid storage structure which is capable of holding fluid present at the bone tunnel, as shown in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament in Collette to include wherein said compressible portion includes a decompressor modality configured to decompress or expand said compressible portion after installation within the bone tunnel; wherein said decompressor modality includes a fluid absorption structure defined in said compressible portion; wherein said fluid absorption structure is configured to absorb fluid from within the bone tunnel after installation of the compressible portion into the bone tunnel; wherein said decompressor modality includes an expandable fluid storage structure defined in said compressible portion, said expandable fluid storage structure is configured to respond to an introduction of a fluid, after said compressible portion is installed within the bone tunnel, to decompress or expand said compressible portion in situ, as taught and suggested by Mansat, to insure intimate contact of the ligament against the bone tunnel using the pressure produced from absorbing fluid, which results in minimization of any unwanted movement of the ligament post implantation (abstract).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Collette (2009/0292321) in view of Mansat (4728329) further in view of Amirouche et al. (2001/0019382) “Amirouche”. 
 Collette in view of Mansat disclose the claimed invention of claims 1-3; except for comprising coupling a set of sensors to said compressed portion wherein said set of sensors are configured to assess one or more of (A) intra- tunnel interface forces (pressures), in order to determine if/when interface forces are adequate (high) enough for direct type and/or indirect type healing and ( B) intra-articular ligament tensile, shear, and/or torsional forces (within the bone tunnel) to determine failure mechanisms and maximal load to failure in the case of re injury or re rupture.  However, Amirouche teaches a similar method and ligament comprising coupling a set of sensors 38 (Figs. 6-7) to a portion wherein said set of sensors are configured to assess one or more of (A) intra- tunnel interface forces (pressures), in order to determine if/when interface forces are adequate (high) enough for direct type and/or indirect type healing and ( B) intra-articular ligament tensile, shear, and/or torsional forces (within the bone tunnel) to determine failure mechanisms and maximal load to failure in the case of re injury or re rupture (par. 0044 and Figs. 6-7 disclose ligaments having tension sensors which are fully capable of performing the intended use of assessing one or more of (A) intra- tunnel interface forces (pressures), in order to determine if/when interface forces are adequate (high) enough for direct type and/or indirect type healing and ( B) intra-articular ligament tensile, shear, and/or torsional forces (within the bone tunnel) to determine failure mechanisms and maximal load to failure in the case of re injury or re rupture.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament in Collette in view of Mansat to include coupling a set of sensors to said compressed portion wherein said set of sensors are configured to assess one or more of (A) intra- tunnel interface forces (pressures), in order to determine if/when interface forces are adequate (high) enough for direct type and/or indirect type healing and ( B) intra-articular ligament tensile, shear, and/or torsional forces (within the bone tunnel) to determine failure mechanisms and maximal load to failure in the case of re injury or re rupture, as taught and suggested by Amirouche, for generating data representative of forces, such as tension, on the ligament of the artificial joint (abstract of Amirouche). 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Collette (2009/0292321) in view of Mansat (4728329) further in view of Lazarus (5693088). 
Collette in view of Mansat disclose the claimed invention of claims 1-3; except for securing the compressed portion with said compressed diameter less than, or about equal to, said opening diameter prior to an installation of said compressed portion within the bone tunnel; wherein said securing said compressed portion includes an encapsulation of said compressed portion within a compression- retaining sheath and wherein said compression-retaining sheath is removed prior to said installation.  However, Lazarus teaches a similar method and ligament comprising securing a compressed portion of a graft with a compressed diameter less than, or about equal to, said opening diameter prior to an installation of said compressed portion within the bone tunnel; wherein said securing said compressed portion includes an encapsulation of said compressed portion within a compression- retaining sheath 92 and wherein said compression-retaining sheath is removed prior to said installation (col. 17, lin. 12-20 disclose removable capsule 92 allows the graft 10 to expand when the compressive force of the capsule is removed). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament in Collette in view of Mansat to include securing the compressed portion with said compressed diameter less than, or about equal to, said opening diameter prior to an installation of said compressed portion within the bone tunnel; wherein said securing said compressed portion includes an encapsulation of said compressed portion within a compression- retaining sheath and wherein said compression-retaining sheath is removed prior to said installation, as taught and suggested by Lazarus, to facilitate ease of insertion at the implantation site. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774